 

 

WAST?
UNITED STATES DISTRICT COURT | Do ONT

 

 

 

TE KY
SOUTHERN DISTRICT OF NEW YORK | — ‘ICALLY FILED]
ee ee eee eee eee ee ee eee ee ee ee ee ee eee eee x 4 54 ; E
i DAT? 205 Sy
PAMELA WILLIAMS,
Plaintiff,
-against- . ORDER

20 Civ. 1139 (GBD)
BILLY HEROMAN’S FLOWERLAND, INC.,

Defendant.

GEORGE B. DANIELS, United States District Judge:

The Clerk of the Court issued a certificate of default in the above-captioned case on January

 

1, 2021. Plaintiff shall move for entry of default judgment within thirty (30) days of this order.
Failure to do so will result in this case being closed.

All further conferences in this case are adjourned sine die.

Dated: May 13, 2021
New York, New York

SO ORDERED.

G egy, B Dork

GRORG ie DANIELS
United States District Judge

 
